DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4, 6, 9-11, 17, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom (US 2015/0337605) in view of Brown (USP 8,678,088).  
With respect to claim 1, Longbottom disclose a method of assembling an optical fiber cable on production casing, the method comprising: positioning the optical fiber cable (120, see paragraph 23) against a production casing (118, see paragraph 22) at a hole of a well site; affixing the optical fiber cable against the production casing by applying an adhesive (208) to the production casing to secure the optical fiber cable against the production casing; and applying pressure to the adhesive to adhesively bond the optical fiber cable to the production casing along a length of the production casing while the casing is being run-in-hole (see paragraph 35, wherein a pressure adhesive is used).  Longbottom does not disclose wherein positioning the fiber optic cable includes rolling the cable onto an outer surface of the casing using at least one roller and pressing the fiber optic cable against the outer surface of the casing using at least one set of actuators and press-rollers.  Brown disclose positioning a fiber optic cable (90, see column 2 lines 24-41) with a roller (51) and pressing the cable against the outer surface of the casing using at least one set of actuators (46) and press-rollers (44, see column 15 line 40-48), wherein arm 40 is extended by a pusher arm and thus the roller presses against the cable).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Longbottom by including the cable positioning coupling device of Brown with one or more rollers and at least one set of actuators and press-rollers in order to attach the cable to the production casing.
With respect to claim 2, Longbottom disclose wherein the adhesive comprises an adhesive tape (122).
	With respect to claim 3, Longbottom disclose wherein the affixing comprises wrapping the adhesive tape radially over the optical fiber cable and the production casing in a series of radial bands spaced apart from each other at pre-determined intervals along the length of the production casing (see figure 4C, 122e, 122f, 122g, 122h).	
	With respect to claim 4, Longbottom disclose wherein the affixing comprises rolling the adhesive tape linearly over the optical fiber cable and the production casing (see paragraph 47, applied longitudinally aligned with axis 304).
With respect to claim 6, Longbottom disclose wherein the affixing comprises wrapping the adhesive tape over the optical fiber cable and the production casing in a helical configuration along the length of the production casing (see figure 2A).
With respect to claim 9, Longbottom disclose wherein the adhesive tape comprises (i) a flexible outer layer (204a), and (ii) an adhesive inner layer (208).
With respect to claim 10, Longbottom disclose wherein the flexible outer layer includes a thermoset resin embedded therein, the method further comprising exposing the flexible outer layer to elevated temperatures downhole to activate and cure the thermoset resin and strengthen the adhesive bonding (see paragraphs 28 and 29).
With respect to claim 11, Longbottom disclose wherein the adhesive inner layer comprises a pressure-sensitive material, the method further comprising exposing the adhesive inner layer to elevated pressures and temperatures downhole to cure the pressure-sensitive material into a hardened and strengthened bond with the casing (see paragraph 35).
With respect to claim 17, Longbottom disclose an apparatus comprising: an optical fiber cable (120, see paragraph 23) for monitoring parameters of a wellbore in which a production casing (118, see paragraph 22) is placed; and an adhesive (208) applied along a length of the production casing to secure the optical fiber cable to the production casing along the length of the production casing while the production casing is being run-in-hole.  Longbottom does not disclose wherein positioning the fiber optic cable includes rolling the cable onto an outer surface of the casing using at least one roller and pressing the fiber optic cable against the outer surface of the casing using at least one set of actuators and press-rollers.  Brown disclose positioning a fiber optic cable (90, see column 2 lines 24-41) with a roller (51) and pressing the cable against the outer surface of the casing using at least one set of actuators (46) and press-rollers (44, see column 15 line 40-48), wherein arm 40 is extended by a pusher arm and thus the roller presses against the cable).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Longbottom by including the cable positioning coupling device of Brown with one or more rollers and at least one set of actuators and press-rollers in order to attach the cable to the production casing.
With respect to claim 19, Longbottom disclose wherein the adhesive comprises an adhesive tape having (i) a flexible outer layer including a thermoset resin embedded therein (see paragraphs 28 and 29), and (ii) an adhesive inner layer including a pressure-sensitive material (see paragraph 35).
With respect to claim 20, Longbottom disclose wherein: the flexible outer layer comprises a steel material, a carbon material, a Kevlar material (see paragraph 30), or a combination thereof.  Longbottom further disclose a heat activated adhesive, but does not disclose the adhesive inner layer comprises a ceramic epoxy.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the invention, to have used a ceramic epoxy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claim 22, it is admitted prior art that flatpacks are well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included the cable in a flatpack.  The combination would have resulted in the flatpack having the adhesive disposed on an outer surface thereof to secure the optical fiber cable to the production casing along the length of the production casing.

3.	Claims 5, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom in view of Brown in further view of O’Blenes (USP 9,273,520).
	With respect to claims 5 and 7, Longbottom is silent as to the speed.  O’Blenes disclose a process of applying a tape to a control line using a speed sensor to regulate the operation so that the control line placement matches the rate of advancement of the string (see column 3 lines 32-55 and column 5 lines 9-25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Longbottom by including a speed sensor as taught by O’Blenes in order to affix the tape at a speed matching the speed the casing is run-in in order to regulate the operation.  With further respect to claim 7, Longbottom disclose attaching the tape at different pitches (see paragraph 38).
With respect to claims 13 and 14, Longbottom is silent as to the details of tape dispenser.  O’Blenes disclose activating a wrapping device (20) comprising an actuator (28 and 32) and a roller (26) to press the adhesive tape onto the optical fiber cable about a circumference of the production casing, along the length of the production casing (see column 3 lines 8-31).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Longbottom by including the wrapping device of O’Blenes in order to apply the tape to the production casing.

4.	Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom in view of Brown in further view of Auzerais et al. (USP 8,942,529).
Longbottom does not disclose that the optical fiber is embedded in the adhesive tape.  Auzerais et al. disclose a embedding the cable in the adhesive tape in order to attach the fiber optic cable to the surface of the pipe (see abstract).  As both Longbottom and Auzerais et al. teach methods for attached cables to casing, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a cable under the tape for a cable integral with the tape for the predictable result of attached the cable to the casing with the tape.

5.	Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longbottom in view of Brown in further view of Barfoot et al. (USP 9,557,195).
	With respect to claims 15 and 21, Longbottom does not disclose using an EAT.  Barfoot et al. disclose EATs which measure parameters of interest (see column 2 lines 32-54).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Longbottom by including an EAT as taught by Barfoot in order to measure a property.  In addition, it is admitted prior art that a desired property when performing a perforation operation includes orientation, and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined orientation.

Response to Arguments
6.	Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive.  As noted above, although Longbottom does not disclose a roller for the positioning of the cable, this feature is known in the art and taught by Brown.  Thus, the claims are not allowable over the prior art.
It is taken to be admitted that flatpacks are well known in the art as the Applicant has not timely traversed the Examiner’s statement of Official Notice. 
It is taken to be admitted that a desired property when performing a perforation operation includes orientation as Applicant has not timely traversed the Examiner’s statement of Official Notice.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/           Primary Examiner, Art Unit 3672